DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1, in lines 3-5, recites, “a dial member that protrudes in a first direction from the opening of the panel, the dial member being configured to be rotated about a rotation axis parallel to the first direction, in a condition where the dial member is pushed in toward the panel”, which could benefit from revision. For instance: --a dial member that protrudes in a first direction from the opening of the panel, the dial member being configured to be rotated about a rotation axis parallel to the first direction in a condition where the dial member is pushed in toward the panel--, or some variation.  
Claim 1, in lines 14-16, recites, “a distance from the surface of the panel to the inclined surface of the dial member in the first direction continuously increases, as a radial distance from the opening to the inclined surface increases”, which could benefit from revision. For instance: --a distance in the first direction from the surface of the panel to the inclined surface of the dial member continuously increases as a radial distance from the opening to the inclined surface increases--, or some variation. 
Claim 4, in lines 2-4, recites, “in the first direction, between a locked position, and an unlocked position that is displaced from the locked position toward the panel”, which could benefit from revision. For instance: --in the first direction between a locked position and an unlocked position, where the unlocked position is displaced in a direction toward the panel from the locked position--, or some variation.  
Claim 4, in line 5, recites “the rotation axis, when the dial”, which should be: --the rotation axis when the dial--. 
Claims 2-5 inherit the deficiencies of the parent claim by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 11-12, recites, “an inclined surface that is inclined radially outward as being away from the panel”, and the phrasing is unclear. For instance, it is unclear if the phrasing intends to define, “an inclined surface that is inclined radially-outward from the base shaft portion”, e.g. as shown in instant fig. 4; or “an inclined surface that is inclined away from the panel”, or some variation. For the purposes of examination, the phrasing is interpreted in light of instant para. 20 and instant fig. 3 as meaning: “the radial distance from the rotation axis C to the inclined surface 24s increases as the distance from the panel 12 to the inclined surface 24s in the axial direction increases”. 
Claims 2-5 inherit the deficiencies of the parent claim by nature of dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2002/0152828), in view of Auer et al. (DE 102007029594).
Regarding claims 1 and 3-5, Nagasaka discloses a selector unit (13), comprising: a panel (12) having an opening (12b); and a dial member (16) that protrudes in a first direction (fig. 3 shows the vertical direction) from the opening (12b) of the panel (12), the dial member (16), in a condition where the dial member (16) is pushed in toward the panel (12), wherein a surface of the panel (12) includes a concave surface (12d) having a depth that increases (figs. 3-4 show the claimed configuration) toward the opening (12b), the dial member (16) has an operation portion (topmost surface of 16c) configured to be gripped by a user, and a base shaft portion (portion of 16 below the topmost surface of 16c) that extends from the operation portion (topmost surface of 16c) through the opening (12b) of the panel (12), the operation portion (topmost surface of 16c) having a larger radial dimension than the base shaft portion (figs. 3-4 show the claimed configuration), at least a part of an outer circumferential surface of the base shaft portion (figs. 3-4 show the angled surface of 16c, which is below the topmost surface of 16c, hereinafter “16c”) is an inclined surface that is inclined radially outward (figs. 3-4) as being away from the panel (12), the inclined surface (16c) being opposed to the surface of the panel (12) in the first direction (figs. 3-4 show the vertical direction), and a distance from the surface of the panel (12) to the inclined surface (16c) of the dial member (16) in the first direction (i.e., vertical as shown) continuously increases, as a radial distance from the opening (12b) to the inclined surface (16c) increases (fig. 4 most clearly shows the claimed configuration, where 16c is more acutely angled than 12d); further comprising a biasing member (19) configured to bias the dial member (16) in a direction away (para. 38) from the panel (12); wherein: the dial member (16) is supported such that the dial member (16) is movable in the first direction (figs. 3-4), between a locked position (fig. 4), and an unlocked position (fig. 3); and the dial member is inhibited (para. 40) when the dial member (16) is in the locked position (fig. 4); wherein: the selector unit (13) is used for a vehicle (para. 31); and the panel (12) is located in the vehicle to provide a part of an interior of the vehicle (fig. 2; para. 33).  

    PNG
    media_image1.png
    767
    398
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    776
    404
    media_image2.png
    Greyscale

Nagasaka does not disclose a selector unit of a dial type; the dial member being configured to be rotated about a rotation axis parallel to the first direction; wherein: the dial member is supported such that the dial member is movable in the first direction, between a locked position, and an unlocked position that is displaced from the locked position toward the panel; and the dial member is inhibited from rotating about the rotation axis, when the dial member is in the locked position. 
Auer is in the related field of selecting devices and teaches a selector unit (314) of a dial type (fig. 14), comprising a dial member (2) being configured to be rotated (314c) about a rotation axis (fig. 14) parallel to the longitudinal axis of the selector unit; wherein: the dial member (2) is supported (via 1) such that the dial member (2) is movable in the first direction (314b), between a locked position (314a), and an unlocked position (314c) that is displaced (i.e., 314b) from the locked position (314a) toward the panel; and the dial member (2) is inhibited from rotating about the rotation axis, when the dial member (2) is in the locked position (314a); and further teaches that, after selecting one of the gear functions, the ring 2 is automatically returned to the locked position 314a. 

    PNG
    media_image3.png
    554
    344
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the structure (e.g., 1, 2) and subsequent functionality (i.e., locking 314a, depression 314b, rotation 314c, return), as taught by Auer, in combination with the disclosed structure (i.e., including 16c, 12d) of Nagasaka, for the expected advantage of allowing a more compact configuration. 
Regarding claim 2, the combination of Nagasaka and Auer suggests the combination of claim 1, and suggests an angle formed by the surface of the panel (Nagasaka: 12) and the inclined surface (Nagasaka: 16c) of the dial member (Auer: 2, as combined) is invariable in a circumferential direction about the rotation axis; but does not explicitly disclose or suggest wherein an angle formed by the surface of the panel and the inclined surface of the dial member changes continuously or in steps, in a circumferential direction about the rotation axis. 
However, it has been held to be well-within the skill of one of ordinary skill in the art to reconfigure a device according to design specifications. The claimed shape does not appear to change the function of the claimed device, and applying the shape, as claimed, to the device of the prior art would not change the function in any way. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of relative shape, and since the claimed device having the relative shape would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art.1  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bates (US 6,378,393) shows, in at least fig. 2, an apparatus 50 for manually shifting transmission 14 to select a particular gear in the event of failure of an electronically-controlled system 10, where the apparatus 50 has a knob 170 with an arcuate surface 174. 

    PNG
    media_image4.png
    703
    481
    media_image4.png
    Greyscale

Harvey (US 2003/0016136) shows, in at least figs. 10-11, a push/pull switch 120 with a knob 124 and a spring 128 that biases actuator 12 to a depressed position shown in fig. 11. 

    PNG
    media_image5.png
    546
    492
    media_image5.png
    Greyscale
.
Gicquel et al. (GB 2444502) shows, in at least figs. 1-6, a vehicle console 10, housing 14, knob 16 with outer surface 16a, and shroud formed as rings 40a-d and 41 surrounding knob 16; where the shroud recesses into the housing in a helicoidal motion to enable the knob to be grasped by the driver through the aperture.

    PNG
    media_image6.png
    541
    780
    media_image6.png
    Greyscale


Pickering et al. (US 2006/0037424) shows, in at least figs 9-10, a rotary selector knob 15 which rises from housing 7 to an active position, or drops into housing 7 to an inactive position (para. 62). 

    PNG
    media_image7.png
    609
    395
    media_image7.png
    Greyscale

Farges et al. (US 2018/0172145) shows, in at least fig. 5, a mouse shifter 212 with knob 218. 

    PNG
    media_image8.png
    268
    396
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).